 1   Cyrus Safa
     Nevada Bar No.: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
 6   Attorneys for Plaintiff Lisa M. Carrara
 7
 8
                               UNITED STATES DISTRICT Court
 9
                                   DISTRICT OF NEVADA
10
11
     LISA M. CARRARA,                          )   Case No.: 2:18-cv-01107-GMN-CWH
12                                             )
                                               )   STIPULATION TO EXTEND TIME
13                Plaintiff,                   )   OF TIME TO FILE MOTION FOR
                                               )   REMAND/REVERSAL
14         vs.                                 )
                                               )   (FIRST REQUEST)
15   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )
16                                             )
                  Defendant.                   )
17                                             )
18
           Plaintiff Lisa Anderson and Defendant Nancy A. Berryhill, Acting
19
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
20
     subject to this court’s approval, to extend the time from October 24, 2018 to
21
     December 19, 2018, for Plaintiff to send her Motion for Remand/Reversal with all
22
     other dates in the Court’s Scheduling Order extended accordingly. This is
23
     Plaintiff's first request for an extension. This request is made at the request of
24
     Plaintiff’s counsel to allow additional time to fully research the issues presented.
25
     Counsel has had heavy caseload and hearing schedule over the recent weeks.
26
27
                                               -1-
28
 1   Counsel sincerely apologizes to the court for any inconvenience this may have had
 2   upon it or its staff.
 3   DATE: October 25, 2018         Respectfully submitted,
 4                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 5
                                        /s/ Cyrus Safa
 6                              BY: _________________________
                                        Cyrus Safa
 7                                      Attorney for plaintiff Lisa M. Carrara
 8
 9   DATE: October 25, 2018             DAYLE ELIESON
                                        United States Attorney
10
11
12                                  /s/ Beatrice Na
13                              BY: ____________________________
14                                   Beatrice Na
                                     Special Assistant United States Attorney
15                                   Attorneys for defendant Nancy A. Berryhill
                                     Acting Commissioner of Social Security
16                                  |*authorized by e-mail|
17
18
19
     DATED: October 26, 2018
20
     IT IS SO ORDERED:
21
                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
                                            -2-
28
 1
 2                        CERTIFICATE OF SERVICE
                   FOR CASE NUMBER 2:18-CV-01107-GMN-CWH
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on October 25, 2018.
 6         I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
